                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

DEBROAH BADGER,
                                                               ORDER
                            Plaintiff,
                                                              18-cv-978-wmc
              v.

DITECH FINANCIAL, LLC
and CITIZEN’S BANK, N.A.,

                            Defendants.


           The undersigned recuses himself in the above entitled matter pursuant to 28 U.S.C.

  § 455.

  Entered this 13th day of December, 2018.

                                             BY THE COURT:

                                             /s/
                                             ___________________________________________
                                             WILLIAM M. CONLEY
                                             District Judge




                                            1
